Title: To Alexander Hamilton from Benjamin Lincoln, 17 September 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, September 17, 1790. “Your private letter of the 10th came by the post the last evening. I find by the collection act which authorizes the building ten cutters … the President is limited to ten thousand dollars. You will permit me to observe that although ten thousand dollars may be a fund sufficient to build ten boats or cutters of a size which may with safety act in the different part of the United States, Yet one thousand dollars will not pay the expence of a Cutter which can keep the offing from december to march, three or four months, the weather is commonly so inclement in those months that a cutter so small as she must be if her cost is not to exceed one thousand dollars. As much smaller boats or Cutters will do in the southern States I cannot but hope that the one which shall be assigned to this State may be so large as to embrace the objects intended.… From the best information I can obtain the Duck made here is superior to any imported … the imported duck is about 10 dollars peice.”
